ORDER GRANTING RELEASE

Comes now the Indiana Supreme Court Disciplinary Commission and informs this Court that the respondent, Robert B. Wright, has complied with the terms of his probation as set forth in this Court’s Order imposing sanction for certain disciplinary misconduct. In re Wright, 648 N.E.2d 1148 (Ind.1995).
Accordingly, we now find that the respondent should be released from the terms of his probation and be fully reinstated to the practice of law without restriction.
IT IS, THEREFORE, ORDERED that the respondent, Robert B. Wright, is released from the terms of his probation as set forth in In re Wright, 648 N.E.2d 1148 (Ind. 1995). Accordingly, he is fully reinstated to the practice of law without restriction.
All Justices concur.